PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/544,906
Filing Date: 6 Mar 2015
Appellant(s): Milan, Jane



__________________
Andrew Van Court (Reg.No. 48,506)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/10/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
As an initial matter, it is worth noting that the Appellant’s “remedial auditory teaching system,” is respectfully and reasonably understood by the Examiner, as merely a learning game consisting of picture cards and a tracking mat which seeks patentability in a crowded field of established prior art. The Appellant’s invention provides no advancement in cardstock or mat technology. The Appellant’s “invention” is best suited for copyright protection rather than patent protection, since mere printed indicia coupled with non-functional descriptive material only matter in the human mind and are not deemed patentable. Also, should the Appellant elect to submit a Reply Brief and should the Reply Brief contain any new argument(s), the Office requests that the new argument(s) be considered untimely.  See 37 C.F.R. §41.41(b)(2). 

General Comments Regarding Rejection of Claims 49-53, 54- 59 and 60-68 Under 35 U.S.C. 101 
Brief Comment re In re Smith
The Appellant respectfully argues “Unlike the subject matter in the /n re Smith decision cited in the Office Action dated March 19, 2021 (the “Office Action”) on page 4, the subject matter of claims 49-68 are not game rules, and are not an implementation of risk management or the like. Instead, claims 49-68 are directed to a new remedial auditory teaching system and method of using a novel tracking mat to provide an improved “multi-sensory, phonological awareness program” that “teach[es] [dyslexic] students to perceive, conceptualize, sequence and manipulate individual phonemes within the spoken syllable.” Appl. at Par. 6.”
The Examiner respectfully disagrees. The Appellant’s own words of “teach[es] [dyslexic] students to perceive, conceptualize, sequence and manipulate individual phonemes within the spoken syllable,” 

The Appellant respectfully argues “If anything, /n re Smith demonstrates that the “new and original” tracking mat recited in claims 49-68 renders those claims patent eligible. See In re Smith, 815 F.3d 816 (Fed. Cir. 2016) (“That is not to say that all inventions in the gaming arts would be foreclosed from patent protection under § 101. We could envisage, for example, claims directed to conducting a game using a new or original deck of cards potentially surviving step two of Alice. The Government acknowledged as much during oral argument.”).”
The Examiner respectfully disagrees. The Appellant’s ““new and original” tracking mat” is merely a mat as evidenced by the prior art rejections from the previous office action. Also, any patentability assumptions regarding subject-matter eligibility outside of the 2-part Mayo test is are purely specular and conclusory. Again, the Appellant’s argument must be commensurate in scope with the actual claim language. As such, the argument is not persuasive.

Practical Application
The Appellant respectfully argues “The Office Action asserts, twice, on pages 4-5, that the pending claims fail to include elements “sufficient to claim a practical application.” However, this is purse assertion, directly contradicted by both the language of the pending claims, and fact that the claimed system and methods are designed to (and have been used by the inventor, and remediators trained by the inventor, and continue to be used to) provide practical dyslexia remedial training (called “remedial auditory teaching” in the preambles of pending claims 49-54 and 64) to students suffering from various degrees of dyslexia.”
The Examiner respectfully disagrees. The Appellant’s interpretation of “practical application” is improper. “Practical Application” as provided in MPEP §2106 is not a utility test. Further, the Appellant’s argument with regard to the preamble at best describes an intended use, which is irrelevant when determining “practical application” with in the two -part mayo test of determining subject-matter eligibility. As such, the argument is not persuasive.
The Appellant respectfully argues “While no affidavits have been introduced with respect to the extent to which the claimed system and method are used in the field to provide practical dyslexia remedial training, and thus these facts are not established in the record, the pending claims spell out a practical application that meets the specificity and practical application requirements for patent eligibility. Contrary to the assertions in the Office Action, the components of the tracking mat and their use in the claimed remedial auditory teaching system and method are at the heart of the claimed system and method. These components and their use are not “insignificant extra-solution activity,” and instead are the components used to train the student to express mouth positions, and express mouth positions and sounds together, and thereby learn skills (including physical skills as well as mental skills) required for reading.”
The Examiner respectfully disagrees. Again, the Appellant is confusing the issues precluding patentability by equating “Practical Application” to a utility test and suggesting that the use of affidavits as evidence (although not presented) is somehow proper for determining subject-matter eligibility. The subject-matter eligibility analysis as provided in the Final Office Action mailed March 19, 2021 is proper. As such, the argument is not persuasive.

Analogy to Improved Exercise Machine and Method Of Using Same
The Appellant respectfully argues “As further discussed below, the claimed system of the Group A and Group A1 claims are analogous to a novel or improved exercise machine that helps athletes learn new skills and become stronger by engaging muscles in a novel way, and the claims of Groups B, B1, C and Cl are analogous to a methodology for using a novel or improved exercise machine to assist a person to develop new skills and strengthen the muscles needed to perform those skills.”
The Examiner respectfully disagrees. Muscular training and learning are not analogous, since the brain is reasonably understood to be an organ, not a muscle. Again, the Appellant’s argument must be commensurate in scope with the actual claim language. As such, the argument is not persuasive.

B. Groups A and A1: System Claims 49-53
The Appellant respectfully argues “The claimed system of claims 49-53 includes multiple remedial auditory teaching components, each having functional properties that are invoked by human engagement. There are no games involved, nor is the claimed system designed to organize human activities, as discussed in more detail below; it is noted that the claims of Groups A, B and C each address the role of the teacher and/or student differently, and therefore this aspect or issue of the analysis under 35 U.S.C. 101 is different for each of the claim groups. Rather, the claimed system of Groups A and A1 is designed to provide training, in the form of remedial auditory teaching, to a student when either the student or a teacher engages with various components of the system, prompting the student to express mouth positions, and express mouth positions and sounds together, and to do so in different ways — step by step as the teacher or student engages with the “first point,” “swoop line” and “second point” components of the system, or rapidly as the teacher or student engages the slap feature of the system.”
The Examiner respectfully disagrees. As previously stated in the Final Office Action mailed March 19, 2021, the Appellant’s claims are directed to an abstract idea of “remedial auditory teaching,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). It is within the Appellant’s own argument of “addressing the role of the teacher and/or student differently,” that clearly states the intent of providing both forms of abstract ideas (i.e. “certain methods of organizing human activity” and “mental processes”). As stated by the Appellant, “a student to express mouth positions, and express mouth positions and sounds together, and to do so in different ways,” clearly reads on managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) to reasonably qualify this as “certain methods of organizing human activity.”  
Likewise, “remedial auditory teaching, to a student when either the student or a teacher engages with various components of the system,” clearly reads on processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). It is the “engagement” that requires either/both the student and/or the teacher to mentally perform an observation, evaluation, judgement or opinion through this argued teaching process that reasonably classifies this as an abstract idea in the form of “mental processes.” As such, the argument is not persuasive.

The Appellant respectfully argues “As mentioned briefly above, the claimed system is analogous to an improved exercise machine that makes athletes stronger by engaging muscles in a novel way, except that system recited in claims 49-53 is for strengthening the portions of a student’s body (e.g., mouth, vocal chords, etc.) involved in speaking, and training them to work in coordination with each other to enunciate the phonemic components of everyday speech while reading. The elements of claim 49 are analogous to elements of an exercise machine that includes multiple components for engaging users in different physical exercises, with some of the elements including graphical representations of the exercise to be performed. Producing human speech requires physical effort, producing intelligible human speech requires well trained body parts, and a system for assisting in training those body parts is what is claimed in the Group A and Group A1 claims 49-53.”
The Examiner respectfully disagrees. This argument is repetitive of an argument asked and answered previously. Further, it fails to follow the process of determining subject-matter eligibility within the most recent revision of §2106 of the MPEP. As such, the argument is not persuasive.

The Appellant respectfully argues “As further discussed below, the Group A1 claims 50-53, which include a “reading feature” not included in claim 49, further provide a system for assisting in training a student to read, and thereby overcome a set of physical and mental processing problems commonly called dyslexia. The present application, at paragraph 0051 of the published application, makes clear that “the pieces of the body which are employed in processing sounds ... can include ... ears, the mouth, tongue, teeth, jaw, throat, voice box, nose.” That the human brain is also involved does not make this any more of a system for organizing human activity than exercise equipment, which also requires a human brain to be used successfully. Nor does the fact that both student and teacher can engage some of the claimed components make the tracking mat any less patentable than an exercise machine or other exercise equipment, which can be used solely by an athlete or with the assistance and supervision of a coach/trainer. Put differently, the interactive nature of the claimed auditory teaching system and its tracking mat does not negate the claimed system’s patent eligibility under 35 U.S.C. 101.”
The Examiner respectfully disagrees. Again, the Appellant is not following the proper analysis for determining subject-matter eligibility by making unsubstantiated pleas for patentability. Further, the Appellant provides no evidence exemplifying any technological advancement with regard to the cardstock of the picture cards or the structure of the mat that would make the Appellant’s claims “significantly more.” As such, the argument is not persuasive.

1. 35 U.S.C. 101, Two-Step Inquiry, Step 2A
The Appellant respectfully argues “Admittedly, the claims of Groups A and A1, as well as Groups B and B1, but not the claims of Groups C and C1, mention both a teacher and a student. As discussed herein, however, nothing in the pending claims is directed to a method of organizing human activity. Rather, in the claims of Groups A and A1 (e.g., claim 49, and claims 50-53), while the teacher guides the student’s use of the training mat by selecting a picture card, each of the claimed components of the tracking mat can be engaged by either the teacher or student. The components of the claimed system include multiple elements, such as picture cards, the first point, swoop line, second point and slap feature, with which users physically engage while exercising their mouth and vocal chords. The claimed system is no more a method of organizing human activity than an elliptical exercise machine; the two (the claimed system and an elliptical exercise machine) just engage different portions of a user’s body while the user exercises to build strength and coordination (e.g., muscle memory)”..”
The Examiner respectfully disagrees. First, the Appellant’s own argument provides for managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), (i.e. “while the teacher guides the student’s use of the training mat by selecting a picture card, each of the claimed components of the tracking mat can be engaged by either the teacher or student. The components of the claimed system include multiple elements, such as picture cards, the first point, swoop line, second point and slap feature, with which users physically engage while exercising their mouth and vocal chords.”). This argument reasonably qualifies as “certain methods of organizing human activity.” Second, the Appellant continues with an “apples” to “oranges” argument with reference to “an exercise machine.” This repetitive argument has been asked and answered previously above, and continues to fail the process of determining subject-matter eligibility within the most recent revision of §2106 of the MPEP. As such, the argument is not persuasive.

The Appellant respectfully argues “The assertion in the Office Action that the claimed system of claims 49-53 is directed to “mental processes” also has no foundation. The mental effort required to walk, or use an elliptical exercise machine or trampoline does not make elliptical exercise machines or trampolines non-patentable subject matter, and many US patents have issued on such devices. Similarly, many US patents have issued on inventions whose title or claims include the term “training system” and that are directed to systems for training users to learn various skills, and/or for testing user’s skill level at various tasks. The fact that users also engage in mental effort while using such training systems does not make such training systems, nor patent claims on such systems, directed to mental processes, and that distinction is equally applicable to pending claims 49-53 of Groups A and A1.”
The Examiner respectfully disagrees. First, the Appellant’s continued reference to exercise equipment is not on point to properly facilitate any discussion or analysis with regard to subject-matter eligibility as discussed in MPEP §2106. Second, the Appellant’s claim 49 states various forms of “engagement” by dictating when to “begin expressing a first mouth position and a first sound” and when to “cease expressing the first mouth position and the first sound.” This clearly indicates that a “mental process” must take place in the form of an observation, evaluation, judgement and/or opinion in order for one to know when to perform by “begin expressing a first mouth position and a first sound” and when to “cease expressing the first mouth position and the first sound.” As such, the argument is not persuasive.

The Appellant respectfully argues “Further, the Office Action provides no foundation for asserting that the pending claims are directed to the abstract idea of “remedial auditory teaching.” For example, the Office Action has not identified any “remedial auditory teaching” prior art, and thus has not established any prior technology for “remedial auditory teaching.” To the contrary, it submitted that the claims of Groups A and A1 are, on their face, not directed to the abstract idea of “remedial auditory teaching,” but rather a specific physical system having multiple components used together to teach a student to express both mouth positions and sounds corresponding to selected picture cards, by engaging with the first point, swoop line and second point features of the tracking mat. Furthermore, the first point, swoop line and second point features (claim elements) of the tracking mat, with which the teacher or student engage (e.g., in sequence), correspond to specific physical tasks that the student is being trained to perform, in particular, beginning, continuing and ceasing expressing the first mouth position and first sound graphically represented by the first picture card.
In this regard, Appellant could, arguendo, assert or admit on the record that the prior art for “remedial auditory teaching” includes the spelling programs and teaching methods discussed in paragraphs 4-5 of the present application, as well as children’s books, for example graphical novels with pictures and words, that are read aloud by parents and teachers to children or students, typically reading the same books many, many times until the child or student leans to associate words and sounds with certain pictures and words. The pending claims of Groups A and Al, however, are directed to a system that addresses the insufficiency of such prior art for students suffering from dyslexia and other cognitive challenges (see paragraph 7 of the present application) by providing a combination of elements that assist in the training of students to express both mouth positions and sounds corresponding to selected picture cards, by engaging with the first point, swoop line and second point features of the tracking mat. The development of such physical skills by the student also leads to phonemic awareness, a foundational skill for reading (e.g., see paragraphs 4, 6 and 21 of the present application), but the pending claims do not broadly claim or even mention development of phonemic awareness, and instead are directed to a system for developing physical skills (expressing mouth positions and sounds).”
The Examiner respectfully disagrees. First, arguments with regard to a “lack of prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Appellant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Third, even a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Appellant’s claims merely recite cardstock and a mat with printed indicia that is reasonably understood as non-functional descriptive material that matters more in the mind than to any advancement in technology. As such, the Appellant’s claims do not amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive.

a. Group A
The Appellant respectfully argues “In addition to the arguments presented above, with respect to the claims of Group Al, it is noted that while claim 49, of Group A, is directed to a system for training a student to perform physical tasks, expressing a first mouth position and first sound, as well controlling when such physical tasks begin, continue and cease, so as to learn how to pronounce a sound, e.g., the sound associated with a phoneme, the claims of Group A1 (e.g., claim 50) are directed to a system that includes a plurality of sound dots, a sequence of anchor features, and a reading feature, for further training a student to develop more advanced skills, to express a sequence of sounds, and thus train the student to perform a substantially more complex set of physical tasks associated with reading than the more fundamental set of physical tasks associated with expressing a single sound. Thus, compared with claim 49 of Group A, the claims of Group A1 are directed to a more complex training system, with additional components, designed to teach students to perform a (more) complex set of physical tasks associated with reading and expressing a sequence of sounds. It is submitted that the claims of Group A1, being directed to a system for training students to perform complex sequences of physical tasks, are not directed to a judicial exception, and furthermore are directed to a practical application - dyslexia remedial training.”
The Examiner respectfully disagrees. The Appellant’s features of claim 50 adds further rules or instructions to the teaching to continue to qualify the claim as an abstract idea in the form of “methods of organizing human activity.” Also, the Appellant’s claims are not considered a “Practical Application,” because the claims do not provide any of the following:
•	Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a);
•	Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b);
•	Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or
•	Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e).
Furthermore, there are also several factors that reasonably explain that the Appellant’s claims are not indicative of integration into a practical application, which include: 
•	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
•	Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
•	Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Appellant’s claims are not providing any technological advancement as described in the first four bulleted factors and, as described in the Final Office Action rejection, the Appellant’s claims are merely claimed to use cards and a mat as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular field of use. Also it is worth noting contextually, that the Appellant’s argument is precisely what is done in the analog of speech therapy and is not providing any technical advancements to achieve the same. As such, the argument is not persuasive.

b. Conclusion, 35 U.S.C. 101, Step 2A with respect to Groups A and Al
The Appellant respectfully argues “Since these claims are not directed to a judicial exception, and in particular are not directed to an abstract idea, they are eligible under Step 2A.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. As such, the arguments with regard to Groups A and A1 are not persuasive. 

2. 35 U.S.C. 101, Two-Step Inquiry, Step 2B: The claims amount to significantly more than an abstract idea because they are directed to novel, specific practical applications for training students to perform physical tasks associated with reading and expressing sounds.
The Appellant respectfully argues “Contrary to the above-quoted assertions in the Office Action, the fact that some of the individual elements, such as a mat (e.g., the “material having a surface” element of the claimed “tracking mat”) and picture cards, of the claimed combination might be sufficiently well known to not require detailed description has little bearing on whether the claimed combination amounts to significantly more than an abstract idea. Furthermore, contrary to the implication of the above-quoted assertion in the Office Action, all elements of the claimed tracking mat are described (e.g., see paragraphs 0113-0116) and shown in Figures (e.g., Figures 1-3) of the present application with sufficient specificity to enable a person of ordinary skill in the art to practice the claimed invention.”
The Examiner respectfully disagrees. It is in fact the lack of detail that reasonably deems the Appellant’s cards and mat to be generic, well-known and conventional and to not be “significantly more.” Further, the amount of “specificity to enable a person of ordinary skill in the art to practice the claimed invention,” is irrelevant when determining subject-matter eligibility at step 2B or anywhere else during the two-step process. As such, the argument is not persuasive.

The Appellant respectfully argues “Appellant notes that even though a “mat” (or, more specifically, the “material having a surface” element of the claimed “tracking mat”) and “picture cards” are known individual elements, e.g., as used in the Kuntz reference asserted in the rejection of the Group A and Al claims under 35 U.S.C. 103, the Group A and A1 claims recite a combination of elements, including multiple elements of a “tracking mat” not disclosed by Kuntz, that are not only novel, but are used in combination to provide a practical application neither mentioned nor suggested by any prior art system identified in the Office Action. Thus, the pending claims meet the criteria for Step 2B set forth in MPEP 2105(A)(iv) in that the pending claims include “a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application,” e.g., a non-conventional and non-generic arrangement of components for training a student to develop physical skills (e.g., expressing mouth positions and sounds) and, in the case of the Group A1 claims, training a student to develop further advanced skills, to express a sequence of sounds, and thus train the student to perform a substantially more complex set of physical tasks associated with reading than the more fundamental set of physical tasks associated with expressing a single sound (e.g., phoneme or syllable).
The Office Action presents no evidence that the elements (e.g., the last five elements of the claimed “tracking mat” of claim 49, and/or the additional elements of claim 50) of the pending Group A or Group A1 claims discussed in more detail above are well-understood, routine, or conventional in the field; the only evidence in the record, which are the applicant’s own statements in the pending application, is to the contrary.
It is thus submitted that the claims of Groups A and A1 are directed to practical applications, particularly dyslexia remedial training and training students to perform physical tasks, that amount to significantly more than an abstract idea, and thereby fails to present a prima facie basis for rejection of the claims of Groups A and Al under Step 2B. Withdrawal of the rejection of these claims under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. The Appellant is again confusing the issues between determining subject-matter eligibility under 35 U.S.C. §101 and non-obviousness under 35 U.S.C. §103. Again, the lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. Both areas of the law are sperate and distinct. Pitting any argument with regard to one area of the law against another fails to provide any substantive evidence of patentability under either area of law. Further, as previously stated, the Appellant’s argument must be commensurate in scope with the actual claim language. As such, the argument is not persuasive.

c. Group Al
The Appellant respectfully argues “As discussed above, compared with claim 49 of Group A, the claims of Group A1 are directed to a more complex training system, with additional components, designed to teach students to perform a (more) complex set of physical tasks associated with reading and expressing a sequence of sounds. With respect to Step 2B, the claims of Group Al amount to significantly more than an abstract idea because they are directed to novel, specific practical applications, including specific complex sequences of physical tasks, for training students to perform physical tasks associated with reading and expressing sounds.”
The Examiner respectfully disagrees. Again, the Appellant’s claims are directed to an abstract idea of “remedial auditory teaching,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Also the Appellant’s claims do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, the argument is not persuasive.

3. 35 U.S.C. 101, Conclusion, Groups A and Al
The Appellant respectfully argues “For the reasons explained above, the rejections of the Group A and A1 claims under 35 U.S.C. 101 should be reversed.”
The Examiner respectfully disagrees, for the same reasons expressed above and within the Final Office Action mailed on March 19, 2021. As such, the argument is not persuasive.

4, 35 U.S.C. 103, Groups A AND Al
The Appellant respectfully argues “Kuntz is the sole reference cited as the basis for the rejection of the Group A and Group A1 claims 49-53 under 35 U.S.C. 103. For ease of reference, paragraphs 0020-0021 of Kuntz are reproduced here…” and “As shown by the above quoted portions of Kuntz, the teaching method of Kuntz is for teaching and reinforcing concepts. Kuntz teaches that a floor mat or the like may be “imprinted” with the concepts, and “used in such a way that the student moves from one concept to another while reciting the corresponding number, letter, word, or other element.” While this may not seem at all remarkable, it is notable that Kuntz’s teaching method assumes the student is able to read, and is able to translate written words, in the form of concepts imprinted on a floor mat or the like, into spoken words. This assumption is evident elsewhere in Kuntz, such as in 0078: “the student hops on the words and contractions in sequence, alternating between one- and two-footed hops, preferably while speaking the words when landing in the boxes.” (emphasis added). 
In contrast, the pending claims are directed to a system for assisting a student with exercises that help a student who not only doesn’t yet read, but doesn’t yet know the correspondence between letters and sounds, and needs to learn the mouth positions associated with those sounds. Every pending claim in the current application includes features relating to a student’s expressed mouth position and the corresponding student expressed sound.
Kuntz concerns a system for teaching concepts, not a system for exercising a student’s mouth, vocal cords and other related body parts so as to learn how to produce the phonetic components of everyday speech. To wit, Kuntz never mentions a student’s mouth, mouth position, nor the correspondence between a student’s expressed mouth position and the sound expressed by the student. Thus, while Kuntz’s has teachings regarding floor mats, and exercises for “blending words,” Kuntz fails to disclose or suggest the claimed system and method, as Kuntz fails to disclose any devices, systems or methods for prompting or assisting a student with expressing mouth positions and corresponding sounds.”
The Examiner respectfully disagrees. Paras. [0021] and [0078] were never cited in the Final Office action mailed on March 19, 2021.That being said, any argument pertaining to paras. [0021] and [0078] are irrelevant. Furthermore, the Appellant’s argument is merely based on a theory of “intended use.“ As previously stated in the Final Office action mailed on March 19, 2021, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intended use, it meets the claim. Here, the Kuntz reference is structurally on point by claiming cards and a mat. As such, the argument is not persuasive.

The Appellant respectfully argues “It is noted that the Office Action admits that Kuntz fails to teach virtually all the elements of the pending claims. On pages 6-7 of the Office Action, four paragraphs in a row start with the phrase “Kuntz does not explicitly teach” and then goes on to recite multiple features of the pending claims not taught by Kuntz. Each such explicitly recited feature of the pending claims is then explained away as (A) “an obvious intended use,” (B) “reasonably interpreted as obvious inherent features,” (C) “are reasonably understood as printed matter,” or (D) “in light of the Applicant's specification as originally filed, relates to the intended use of a language teaching mat which could be performed by Kuntz with a reasonable expectation of success.” To the contrary, in claim 49, six explicitly recited elements are physical elements of a tracking mat. While claim 49 recites how those physical elements contribute to or are used while training a student to perform a set of coordinated physical tasks, these are still physical elements claimed in combination. Together the claimed physical elements form an apparatus for training a student to perform physical tasks associated with reading, and expressing mouth positions and corresponding sounds, none of which is taught or suggested by Kuntz.”
The Examiner respectfully disagrees. It is unclear as to what “six explicitly recited elements are physical elements of a tracking mat,” the Appellant is arguing about. As such, it is reasonable to use several theories (i.e. intended use; printed matter; and structural inherency) as provided in the MPEP as tools to peel back the onion and reveal the core of the Applicant’s invention, which ultimately is a mere mat and cards. As such, the argument is not persuasive.

The Appellant respectfully argues “In summary, the recitation, in the claims of Groups A and A1, of the functions of specific physical elements, such as prompting a student to perform corresponding exercises (e.g., “expressing the first mouth position and first sound after completing the prompt from the first point”) does not negate the recitation of a combination of physical elements not taught or suggested by Kuntz. Furthermore, the fact that Kuntz, which concerns a system to teaching abstract concepts and answers to questions about concepts, depends on (and assumes) students having relatively advanced reading skills, while the system claimed in Groups A and A1 is for training a student (e.g., a student not yet able to read) to perform coordinated physical tasks associated with expressing sounds, further demonstrates the enormous gap between the teachings of Kuntz and the system claimed the claims of Groups A and Al. For the reasons explained above, the claims of Groups A and A1 are inventive over Kuntz and include numerous features neither taught nor suggested by Kuntz. Reversal of the rejection of the claims of Groups A and Al under 35 U.S.C. 103 is respectfully requested.”.”
The Examiner respectfully disagrees. As previously stated here and above, the Appellant’s invention is structurally just a mat and cards embellished with printed matter that includes teaching rules previously discussed as an abstract idea. As such, the argument is not persuasive, and the rejection should be sustained.

C. Groups B and B1: Method Claims 54-63
The Appellant respectfully argues “It is submitted that analysis of patent eligibility of claims in Groups B and B1 with respect to 35 U.S.C. 101 is not necessarily the same as the analysis of patent eligibility of claims in Groups A and A1, and therefore separate consideration of the claims in Groups B and B1 with respect to 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. The fact that claims 49-53 pertain to a system and claims 54-63 pertain to a method are irrelevant. The first step of the two-part Mayo analysis only requires that the claims be directed to at least one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). As such, the argument is not persuasive.

The Appellant respectfully argues “The claimed method of claims 54-63 includes multiple steps in which teacher or student engagement with specific physical elements of a tracking mat and a picture card drives the training of the student to perform physical tasks associated with expressing mouth positions and sounds. There are no games involved, nor is the claimed method designed to organize human activities. Rather, the claimed method of Groups B and B1 is designed to provide training, in the form of remedial auditory teaching, to a student when either the student or a teacher engages with a respective picture card and various components of a tracking mat, prompting the student to express mouth positions, and express mouth positions and sounds together, and to do so in different ways — step by step as the teacher or student engages with the “first point,” “swoop line” and “second point” components of the tracking mat, or rapidly as the teacher or student engages the slap feature of the system.

The claimed method of Groups B and B1 is analogous to an improved exercise methodology, based on use of a novel exercise machine, that makes athletes stronger by engaging muscles in a novel way, except that method recited in claims 54-63 is for strengthening the portions of a student’s body (e.g., mouth, vocal chords, etc.) involved in speaking, and training them to work in coordination with each other to enunciate the phonemic components of everyday speech. The elements of claim 54 are analogous to elements of an machine-based exercise methodology in which the machine has multiple components for engaging users in different physical exercises, with some of the elements including graphical representations of the exercise to be performed. Producing human speech requires physical effort, producing intelligible human speech requires well trained body parts, and a method for assisting in training those body parts is what is claimed in the Group B and B1 claims 54-63.”
The Examiner respectfully disagrees. At the risk of being somewhat repetitive, the analysis of the claims in Groups B and B1 appear to mirror what was previously discussed above with Groups A and A1: System Claims 49-53. Specifically, the Appellant’s continued reference to any sort of “exercise methodology” is irrelevant when determining subject matter eligibility. Again, muscular training and learning are not analogous, since the brain is reasonably understood to be an organ, not a muscle. Again, the Appellant’s analysis fails to follow the process of determining subject-matter eligibility within the most recent revision of §2106 of the MPEP. Finally, the Appellant’s arguments must be commensurate in scope with the actual claim language, here they do not. As such, the argument is not persuasive.

The Appellant respectfully argues “As further discussed below, the method of the Group B1 claims 57-63 include additional steps not included in claims 54-56 that further provide a method for assisting in training a student to read, and thereby overcome a set of physical and mental processing problems commonly called dyslexia.
The present application, at paragraph 0051 of the published application, makes clear that “the pieces of the body which are employed in processing sounds ... can include ... ears, the mouth, tongue, teeth, jaw, throat, voice box, nose.” That the human brain is also involved does not make this any more of a method for organizing human activity than an exercise equipment-based exercise method, which also requires a human brain to be used successfully.
Nor does the fact that both student and teacher can perform some steps of the claimed method make the claimed method any less patentable than an exercise equipment-based exercise method. Put differently, the interactive nature of the claimed method does not negate the claimed method’s patent eligibility under 35 U.S.C. 101.”
The Examiner respectfully disagrees. Again, the Appellant’s argument with regard to “exercise” continues to deify the proper analysis as provided in §2106 of the MPEP and used by Examiners, the PTAB, the CAFC and the SCOTUS. The fact that the Appellant’s technique can be used to assist those diagnosed with dyslexia to read is certainly admirable. However, the Appellant’s claims are simply not patentable under 35 U.S.C. §101, ever since Alice Corp. Pty. Ltd. v. CLS Bank Int’l, (2014) and the guidance of the two-part Mayo test that later evolved. As such, the argument is not persuasive.

1. 35 U.S.C. 101, Two-Step Inquiry, Step 2A
The Appellant respectfully argues “Section 101 defines patent eligible subject matter as “any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C. § 101. The Supreme Court has long held that § 101 contains an implicit exception for “[l]aws of nature, natural phenomena, and abstract ideas.” Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S.Ct. 2347, 2353 (2014). In Alice, the Court applied a two-step framework for analyzing whether claims are patent eligible.
In addition, the PTO has published guidance breaking the Alice two-step inquiry into step 1 (which is not in dispute on this appeal), step 2A (which consists of prongs 1 and 2), and step 2B. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) [hereinafter “20/9 PEG’.
In step 2A, prong 1, examiners evaluate whether the claim recites a judicial exception. Id. In prong two of step 2A, examiners evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. /d.
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, should the analysis extend to step 2B.
It is submitted that the Group B and B1 method claims 54-63 do not recite a judicial exception, as the claims are not directed to a law of nature, a natural phenomenon, or an abstract idea. With respect to the “abstract idea” branch, the Office Action on pages 2-3 asserts:
... Claim 54 is directed to “a remedial auditory teaching method” (i.e. a process), .... However, the claims are drawn to an abstract idea of "remedial auditory teaching," either in the form of "certain methods of organizing human activity," in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of "mental processes," in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Admittedly, the claims of Groups B and B1 mention both a teacher and a student and the preamble of claim 54 recites “the method comprising the teacher performing a set of tasks.” As discussed herein, however, nothing in the pending claims of Groups B and B1 is directed to a method of organizing human activity. Rather, in the claims of Groups B and B1 (e.g., claims 54-56, and claims 57-63), the teacher guides the student’s expression of mouth positions and sounds, using picture cards and components of the training mat to guide the training process while the student exercises their mouth and vocal chords. Furthermore, in the claimed method, as the student is trained to perform the physical tasks associated with reading out loud, the components of the tracking mat can be engaged by either the teacher or student.”
The Examiner respectfully disagrees. Again, as previously stated above with regard to the Appellant’s system and as previously stated in the final office action mailed March 19, 2021, the Appellant’s claims are directed to an abstract idea of “remedial auditory teaching.” As required by the guidance, the Examiner has identified the Appellant’s claims as an abstract idea in two forms. The first being  “certain methods of organizing human activity.” “Certain methods of organizing human activity,” entails managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). It is within the Appellant’s own argument of “the teacher guides the student’s expression of mouth positions and sounds, using picture cards and components of the training mat to guide the training process while the student exercises their mouth and vocal chords. Furthermore, in the claimed method, as the student is trained to perform the physical tasks associated with reading out loud, the components of the tracking mat can be engaged by either the teacher or student,” that clearly states the intent of providing an abstract ideas in the form of “certain methods of organizing human activity. As stated with in the argument by the Appellant, “a student to express mouth positions, and express mouth positions and sounds together, and to do so in different ways,” clearly reads on managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) to reasonably qualify this as “certain methods of organizing human activity.”  Furthermore, the actual claim language of claim 54 states the following: 
“the teacher performing a set of tasks, including: selecting a respective picture card from a plurality of picture cards, each picture card within the plurality of picture cards graphically representing a mouth position for producing a sound, wherein the respective picture card graphically represents a first mouth position for producing a first sound; placing the respective picture card proximate to the anchor feature of the tracking mat; prompting the student to begin expressing the first mouth position and first sound graphically represented by the respective picture card while the teacher or student engages with the first point of the tracking mat; prompting the student to continue expressing the first mouth position and first sound while the teacher or student engages with the swoop line, moving from the first point toward the second point of the tracking mat; prompting the student to cease expressing the first mouth position and first sound as the teacher or student engages with the second point of the tracking mat; and prompting the student to rapidly express the first mouth position and first sound as the teacher or student engages with the slap feature of the tracking mat.”
It is this claim language, when following the guidance, clearly identifies that “certain methods of organizing human behavior” as defined as managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) clearly exists. Specifically, “the teacher performing a set of tasks,”  and “prompting the student”  are the cues that set the figurative table of “interaction” to allow “teaching and following rules or instructions” to follow next. Clearly “selecting a respective picture card from a plurality of picture cards, each picture card within the plurality of picture cards graphically representing a mouth position for producing a sound,” is a rule and/or instruction. The step of “placing the respective picture card proximate to the anchor feature of the tracking mat,” is clearly a rule and/or instruction.
The step of “prompting the student to begin expressing the first mouth position and first sound graphically represented by the respective picture card while the teacher or student engages with the first point of the tracking mat” is clearly a rule and/or instruction.
The step of “prompting the student to continue expressing the first mouth position and first sound while the teacher or student engages with the swoop line, moving from the first point toward the second point of the tracking mat,” not only is a clear rule and/or instruction, but furthers the point of interaction between the teacher and the student. 
The step of “prompting the student to cease expressing the first mouth position and first sound as the teacher or student engages with the second point of the tracking mat,” is clearly another rule and/or instruction, while furthering the point of interaction between the teacher and the student. 
Finally, the step of “prompting the student to rapidly express the first mouth position and first sound as the teacher or student engages with the slap feature of the tracking mat,” once again provides another rule and/or instruction, while again furthering the point of interaction between the teacher and the student. As such, it is unclear as to how the Examiner could not make a rejection under 35 U.S.C. § 101 under a theory of an abstract idea in the form of “certain methods of organizing human activity.” Therefore, the argument is not persuasive. 

The Appellant respectfully argues “The assertion in the Office Action that the claimed method of claims 54-63 is directed to “mental processes” also has no foundation. The mental effort required to walk, or use an elliptical exercise machine or trampoline does not make methods of equipment-assisted physical skills training non-patentable subject matter, and many US patents have issued on such methods, directed to systems for training users to learn various skills, and/or for testing user’s skill level at various tasks. The fact that users also engage in mental effort while using such training systems does not make such training methods, nor patent claims on such methods, directed to mental processes.”
The Examiner respectfully disagrees. Again, the Appellant’s continued and repetitious argument with regard to analogized  “exercise” continues to be irrelevant. One with ordinary skill would easily gleam the proper analysis as provided in §2106 of the MPEP. Again, an abstract idea in the form of “mental processes” is defined as processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claimed tasks of “selecting,” and repetitive “prompting,” inherently require the mental intent to carry out those tasks. Specifically, it is a mental process for the teacher to know and carry out “selecting a respective picture card from a plurality of picture cards, each picture card within the plurality of picture cards graphically representing a mouth position for producing a sound,” and “placing the respective picture card proximate to the anchor feature of the tracking mat.” These steps require an “observation” of what needs to be selected and “evaluating” where it needs to be placed. Likewise, the student “observes” the selected card and “evaluates” what is required of him/her when “prompted to begin expressing, continue expressing and cease expressing the first mouth position and first sound graphically represented by the respective picture card while the teacher or student engages with the first point of the tracking mat.” As such, it is unclear as to how the Examiner could not make a rejection under 35 U.S.C. § 101 under a theory of an abstract idea in the form of “mental process.” Therefore, the argument is not persuasive.

The Appellant respectfully argues “Further, the Office Action provides no foundation for asserting that the pending Group B and B1 claims are directed to the abstract idea of “remedial auditory teaching.” For example, the Office Action has not identified any “remedial auditory teaching” prior art, and thus has not established any prior technology for “remedial auditory teaching.” To the contrary, it submitted that the claims of Groups B and B1 are, on their face, not directed to the abstract idea of “remedial auditory teaching,” but rather a specific apparatus-assisted training method for training a student to express both mouth positions and sounds corresponding to selected picture cards, by engaging with the first point, swoop line and second point features of the tracking mat.
Furthermore, the pending claims of Groups B and B1, are directed to a method that addresses the insufficiency of the prior art, discussed in paragraphs 4-5 of the present application, for students suffering from dyslexia and other cognitive challenges (see paragraph 7 of the present application) by providing apparatus-assisted training to express both mouth positions and sounds corresponding to selected picture cards, by engaging with the first point, swoop line and second point features of the tracking mat. The development of such physical skills by the student leads to phonemic awareness, a foundational skill for reading (e.g., see paragraphs 4, 6 and 21 of the present application), but the pending claims do not broadly claim or even mention development of phonemic awareness, and instead are directed to a method for developing physical skills (expressing mouth positions and sounds). a. Group B1 In addition to the arguments presented above, with respect to the claims of Group B1, it is noted that while claim 54, of Group B, is directed to a method for training a student to perform physical tasks, expressing a first mouth position and first sound, as well controlling when such physical tasks begin, continue and cease, so as to learn how to pronounce a sound, e.g., the sound associated with a phoneme, the claims of Group B1 (e.g., claim 57) are directed to a method that uses a plurality of sound dots, and a sequence of anchor features, for further training a student to develop advanced skills, to express a sequence of sounds, and thus train the student to perform a substantially more complex set of physical tasks associated with reading than the more fundamental set of physical tasks associate with expressing a single sound. Thus, compared with claim 54 of Group B, the claims of Group B1 are directed to a more complex training method, with additional steps, designed to teach students to perform a (more) complex set of physical tasks associated with reading and expressing a sequence of sounds. It is submitted that the claims of Group B1, being directed to a method for training students to perform complex sequences of physical tasks, are not directed to a judicial exception, and furthermore are directed to a practical application - dyslexia remedial training.”
The Examiner respectfully disagrees. First, arguments with regard to “not identified any “remedial auditory teaching” prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Appellant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Third, even a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Appellant’s claims merely recite cardstock and a mat with printed indicia that is reasonably understood as non-functional descriptive material that matters more in the mind than to any advancement in technology. As such, the Appellant’s claims do not amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive.

b. Conclusion, Step 2A with respect to Groups B and B1
The Appellant respectfully argues “Since these claims are not directed to a judicial exception, and in particular are not directed to an abstract idea, they are eligible under Step 2A.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. As such, the arguments with regard to Groups B and B1 are not persuasive. 

2. 35 U.S.C. 101, Two-Step Inquiry, Step 2B: The claims amount to significantly more than an abstract idea because they are directed to novel, specific practical applications for training students to perform physical tasks associated with reading and expressing sounds.
The Appellant respectfully argues “Since the pending claims of Groups B and B1 are patent eligible under Step 2A, there is no need to extend the analysis to step 2B of the two-step framework. However, for completeness, a discussion of Step 2B is provided. For comments regarding the claims of Groups B and B1 being directed to practical applications, particularly dyslexia remedial training and training students to perform complex sequences of physical tasks, see the discussion of Step 2A, above.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. Further, Step 2A, Prong 2 of the subject-matter eligibility analysis pertains to determining “practical application” which continues to be “No.” Specifically, “a plurality of picture cards” and “a tracking mat” are merely claimed to add insignificant extra-solution activity to the judicial exception and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words the claimed “remedial auditory teaching method,” is not providing a practical application.  As such, the argument is not persuasive. 

The Appellant respectfully argues “Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. "a plurality of picture cards" and "a tracking mat" are claimed these are generic, well-known, and conventional game playing elements. As evidence that this is generic, well-known, and conventional, Applicant's specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).
The fact that some of the individual elements, such as a mat (e.g., the “material having a surface” element of the claimed “tracking mat”) and picture cards, used in the claimed method might be sufficiently well known to not require detailed description has little bearing on whether the claimed method amounts to significantly more than an abstract idea. Furthermore, contrary to the implication of the above-quoted assertion in the Office Action, all elements of the tracking mat are described (e.g., see paragraphs 0113-0116) and shown in Figures (e.g., Figures 1-3) of the present application with sufficient specificity to enable a person of ordinary skill in the art to practice the claimed method of Groups B and B1.”
The Examiner respectfully disagrees. The Appellant has not demonstrated any advancement in either cardstock or mat technology to provide anyone with ordinary skill in the art to make a determination that the Appellant’s claims are “significantly more.”  At best, the paras. and figures the Appellant provides  demonstrate printed matter which can reasonably defined as non-functional descriptive material. These elements matter more in the mind to the user than to further any technology pertaining to cards and mats. As such, the argument is not persuasive.

The Appellant respectfully argues “Appellant notes that even though a “mat” (or, more specifically, the “material having a surface” element of the claimed “tracking mat”) and “picture cards” are known individual elements, e.g., as used in the Kuntz reference asserted in the rejection of the Group A and Al claims under 35 U.S.C. 103, the Group B and B1 claims recite a combination of elements, including steps or operations perform using multiple elements of a “tracking mat” not disclosed by Kuntz, that are not only novel, but are used in combination to provide a practical application neither mentioned nor suggested by any prior art system identified in the Office Action. Thus, the pending claims meet the criteria for Step 2B set forth in MPEP 2105(A)(iv) in that the pending claims include “a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application,” e.g., a non-conventional and non-generic arrangement of components for training a student to develop physical skills (e.g., expressing mouth positions and sounds) and, in the case of the Group B1 claims, training a student to develop further advanced skills, to express a sequence of sounds, and thus train the student to perform a substantially more complex set of physical tasks associated with reading than the more fundamental set of physical tasks associate with expressing a single sound.
The Office Action presents no evidence that the elements of the pending Group B or Group B1 claims discussed in more detail above are well-understood, routine, or conventional in the field, and the only evidence in the record, which are the applicant’s own statements in the pending application, is to the contrary.
It is thus submitted that the claims of Groups B and B1 are directed to practical applications, particularly dyslexia remedial training and training students to perform complex sequences of physical tasks, that amount to significantly more than an abstract idea, and thereby fails present a prima facie basis for rejection of the claims of Groups B and B1 under Step 2B. Withdrawal of the rejection of these claims under 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. Again, the Appellant is confusing the standards for determining subject-matter eligibility under 35 U.S.C. §101 and obviousness under 35 U.S.C. §103. Further, the Appellant’s “specific limitations” of “expressing mouth positions and sounds” are simply not patentable in either area of law (i.e. under 35 U.S.C. §101 or 35 U.S.C. §103). As such, the argument is not persuasive.



a. Group B1
The Appellant respectfully argues “As discussed above, compared with claim 53 of Group B, the claims of Group B1 are directed to a more complex training method, with additional steps (“selecting two or more sound dots, ... placing the two more selected sound dots proximate a sequence of anchor features ...; and prompting the student to express a sequence of sounds corresponding to the sound dots ...”), designed to teach students to perform a (more) complex set of physical tasks associated with reading and expressing a sequence of sounds. With respect to Step 2B, the claims of Group B1 amount to significantly more than an abstract idea because they are directed to novel, specific practical applications, including specific complex sequences of physical tasks, for training students to perform physical tasks associated with reading and expressing a sequence of sounds.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. Group B1 (and Group B) do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, the arguments with regard to Groups B and B1 are not persuasive. 

3. Conclusion, Groups B and B1 with respect to 35 U.S.C. 101
The Appellant respectfully argues “For the reasons explained above, the rejections of the Group B and B1 claims under 35 U.S.C. 101 should be reversed.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. Group B1 (and Group B) do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, the arguments with regard to Groups B and B1 are not persuasive. 

D. Groups C and C1: Method Claims 64-68
The Appellant respectfully argues “It is submitted that analysis of patent eligibility of claims in Groups C and C1 with respect to 35 U.S.C. 101 is not necessarily the same as the analysis of patent eligibility of the claims in Groups A and A1, nor necessarily the same as the analysis of patent eligibility of the claims in Groups B and B1, and therefore separate consideration of the claims in Groups C and Cl with respect to 35 U.S.C. 101 is respectfully requested.”
The Examiner respectfully disagrees. The subject-matter eligibility analysis does not distinguish any difference in the Appellant’s groupings. As such, the argument is not persuasive.
The Appellant respectfully argues “Comparison of the claims of Group C and C1 with the claims of Groups B and B1 reveals that, unlike the Group B and B1 claims, the Group C and C1 claims include no recitations with respect a teacher, and furthermore the Group C and C1 claims include a different sequence of steps than those claimed in Groups B and B1. The Group B and Group C claims focus on different features or combinations of features, while the Group B1 and Group C1 claims have more overlap than the Group B and Group C claims. Nevertheless, the Group C and C1 claims are directed to patent eligible subject matter for similar reasons as the Group B and B1 claims.”
The Examiner respectfully disagrees. The lack of “recitations with respect a teacher,” are irrelevant when following the guidance provided in MPEP §2106. The Appellant’s claims are identified as an abstract idea either in the form of “certain methods of organizing human activity” or in the form of “mental Processes.” Claims 64-68 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, the argument is not persuasive.

The Appellant respectfully argues “In particular, the claimed method of Groups C and C1, like the claimed method of Groups B and B1, is analogous to an improved exercise methodology, based on use of a novel exercise machine. With respect to the Step 2A analysis, similar to the Group B and B1 claims, the Group C and C1 claims do not recite a judicial exception, as the Group C and C1 claims are not directed to a law of nature, a natural phenomenon, or an abstract idea. Further, since the Group C and C1 claims recite actions with respect to a student, but make no mention of a teacher, the Group C and C1 claims are even more clearly not directed to a method of organizing human activity. Rather, in the claims of Groups C and C1, picture cards and components of the training mat as well as sound dots that are positioned with respect to features of the tracking mat are used to guide the training process while the student exercises their mouth and vocal chords while expressing mouth positions and sounds. Furthermore, in the claimed method of Groups C and C1, as the student is trained to perform the physical tasks associated with reading out loud, recited physical components, including those of the tracking mat, are placed (e.g., positioned) with respect to features of the tracking mat, which facilitates the training of the student.”
The Examiner respectfully disagrees. Th Appellant’s continued reference to any sort of “exercise methodology” is irrelevant when determining subject matter eligibility. Again, muscular training and learning are not analogous, since the brain is reasonably understood to be an organ, not a muscle. Again, the Appellant’s analysis fails to follow the process of determining subject-matter eligibility within the most recent revision of §2106 of the MPEP. Again, the Appellant’s arguments must be commensurate in scope with the actual claim language, here they do not. Finally, it is this claim language, when following the guidance, clearly identifies that “certain methods of organizing human behavior” as defined as managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions) clearly exists. Specifically, the steps of “providing,” “selecting,” ”placing,” ”assigning,” and “prompting” reasonably require managing personal behavior or relationships or interactions between people as evidence by any specific machine to perform these steps. The lack of a defined role one has when performing the Appellant’s method still makes this an abstract idea that is reasonably in the form of “certain methods of organizing human behavior.” As such, it is unclear as to how the Examiner could not make a rejection under 35 U.S.C. § 101 under a theory of an abstract idea in the form of “certain methods of organizing human behavior.” Therefore, the argument is not persuasive.

The Appellant respectfully argues “The assertion in the Office Action that the claimed method of claims 64-68 is directed to “mental processes” also has no foundation, as discussed above with respect to the method claims of Groups B and B1.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. Again, an abstract idea in the form of “mental processes” is defined as processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Here, the claimed tasks of “providing,” “selecting,” ”placing,” ”assigning,” and “prompting”  inherently require the mental intent to carry out those tasks. This is further evidenced by the fact that no particular machine is claimed to carry out these tasks and thus require a human to do so. These steps require an “observation” of what needs to be selected and “evaluating” what needs to be done (i.e. “serves as a cue for a student to express the student expressed mouth position and the student expressed sound based on the first mouth picture card placed adjacent to the anchor point).  Likewise, the student “observes” the selected card and “evaluates” what is required of him/her when “prompting the student to express the student expressed mouth position and the student expressed sound while the student touches the first sound dot that has been placed on the tracking mat.” As such, it is unclear as to how the Examiner could not make a rejection under 35 U.S.C. § 101 under a theory of an abstract idea in the form of “mental process.” Therefore, the argument is not persuasive.

The Appellant respectfully argues “Further, the Office Action provides no foundation for asserting that the pending Group C and C1 claims are directed to the abstract idea of “remedial auditory teaching,” as discussed above with respect to the method claims of Groups B and B1. 
The Examiner respectfully disagrees. The Appellant’s specification continuously describes “auditory teaching.” Further para. [0102] contemplates “remedial work” in this area. As such, the argument is not persuasive.

The Appellant respectfully argues “Furthermore, the pending claims of Groups C and C1 are directed to a method that addresses the insufficiency of the prior art, discussed in paragraphs 4-5 of the present application, for students suffering from dyslexia and other cognitive challenges (see paragraph 7 of the present application) by providing apparatus-assisted training to express both mouth positions and sounds corresponding to selected picture cards, by engaging with features of the tracking mat and the recited sound dots. While the claimed steps of the Group C and Cl claims are different from those of the Group B and B1 claims, much of the underlying reasoning as to why the method claims satisfy the criteria of the Step 2A analysis are the same.
The Examiner respectfully disagrees. First, arguments with regard to a “lack of prior art” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Second, the Appellant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Third, even a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because lack of novelty (i.e., not finding the element in the prior art) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Appellant’s claims merely recite cardstock and a mat with printed indicia that is reasonably understood as non-functional descriptive material that matters more in the mind than to any advancement in technology. As such, the Appellant’s claims do not amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive.

The Appellant respectfully argues “With respect to the Step 2B analysis, similar to the Group B and B1 claims, the Group C and Cl claims amount to significantly more than an abstract idea because they are directed to novel, specific practical applications for training students to perform physical tasks, expressing mouth positions and sounds, associated with reading, as discussed above with respect to the method claims of Groups B and B1.”
The Examiner respectfully disagrees. The Appellant has not demonstrated any advancement in either cardstock or mat technology to provide anyone with ordinary skill in the art to make a determination that the Appellant’s claims are “significantly more.”  Again, the Appellant is confusing the standards for determining subject-matter eligibility under 35 U.S.C. §101 and novelty under 35 U.S.C. §102. Further, the Appellant’s “specific limitations” of “expressing mouth positions and sounds” are simply not patentable in either area of law (i.e. under 35 U.S.C. §101 or 35 U.S.C. §102). As such, the argument is not persuasive.


The Appellant respectfully argues “With respect to the Group C1 claims, it is noted that, like the Group B1 claims, the Group C1 claims, compared with the Group C claims, are directed to a more complex training method, with an additional step (‘prompting the student to express a sequence of sounds ...”), designed to teach students to perform a (more) complex set of physical tasks associated with reading and expressing a sequence of sounds. With respect to Step 2B, the claims of Group C1 amount to significantly more than an abstract idea because they are directed to novel, specific practical applications, including specific complex sequences of physical tasks, for training students to perform physical tasks associated with reading and expressing sounds. For the reasons explained above, the rejections of the Group C and C1 claims under 35 U.S.C. 101 should be reversed..”
The Examiner respectfully disagrees. Again, the Appellant has not demonstrated any advancement in either cardstock or mat technology to provide anyone with ordinary skill in the art to make a determination that the Appellant’s claims are “significantly more.”  Again, the Appellant is confusing the standards for determining subject-matter eligibility under 35 U.S.C. §101 and novelty under 35 U.S.C. §102. Further, the Appellant’s “specific limitations” of “expressing mouth positions and sounds” are simply not patentable in either area of law (i.e. under 35 U.S.C. §101 or 35 U.S.C. §102). As such, the argument is not persuasive, and the rejection should be sustained.

E. Conclusion 
The Appellant respectfully argues “In summary, Appellant has demonstrated that the § 101 and § 103 rejections cannot be sustained. In view of the foregoing, Appellant respectfully requests the reversal of all the rejections in the final office action and allowance of all of the appealed claims.”
The Examiner respectfully disagrees with the Appellant’s conclusory argument. As demonstrated here and above, the Appellant’s claims are identified as an abstract idea either in the form of “certain methods of organizing human activity” or in the form of “mental Processes.” Further, the Appellant’s claims do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. Also, the Appellant’s claims are obvious in view of the prior art of Kuntz. This is further evidenced when applying several theories (i.e. intended use; printed matter; and structural inherency) as provided in the MPEP, as tools to peel back the onion and reveal the core of the Applicant’s invention, which ultimately is a mere mat and cards. As such, the argument is not persuasive. Therefore, the Examiner’s rejections under 35 U.S.C. §§101 and 103 should be affirmed. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                        
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.